               Case 1:18-cv-05014-JPB Document 50-1 Filed 04/06/20 Page 1 of 1

‘I   IiticaiI(’ (         I          hUll        i[

                          liii t       iiUuil’        If tiLIffi tilt             • $~~j,I              i,,i,i,aiI
                              HP   Lull I    III(III1(’       Uli        tub I u,
                           Ianpqiiiip r’;~J           ill nihi, Ii iflijiii Pip liii
                         Iihi’iIIiu I.I~Ip.w Ils_ ip Ptni;iiiii,                   iii    ii I       .,p Pi       ott   III
     •                   I     liii 1(10 J [I tiP iJy I •‘piy’I iii                      lip’    sIrgu        I
                                                                                                                                                    p pu i Ion N urn Pip
         ~.                                               i                                                                            PA.u ‘3—7 16 ‘50
                                        f~444%_       ._“%             /                         U                                           I unPin’ phil.’ if
                                      i’                 Iii I       ii liii jpiii b ‘ii 4iti. I                                               tHKhiI 4111,11
                                                                                                                                              bill Jilt)’ ~     1114




     Title
                                 ‘~hk I War t                          P uIfiJf
                               Nqlun:ot SVnrIg                  ;ng~1rnupIc K&II J:                  $ wi
     Completion/Publication
                        Yn Of           oaiipirtlusii            39

     Author
                                            Au P lion      RI artio WiPw ni
                              Aulht’r (‘reafrd~            I4&H ~ n~ p1 wi twiil                        p Povu Pu r Pill I ~vçj ~n

                       Wi,         ,niiiic For lilt.,;     No

     Copyright claimant
                         opyrighl (‘iIiirnIinP%           I      pi           I
                                                           3$         Walnut                                       II?        I ‘ntd   IA,   71)1     I

     Certification
                                             N rne~       RI or               I   ,.~
                                              haitI       J      u          i 2111




                          Correspondences V
                    C opyrl        I DEPIct no        s It    •g4iTdJsI$          (hAir lilkitri            (Ill. Icjiui I uinui it ly          tji)~
